Exhibit 10.2

FREESCALE SEMICONDUCTOR, LTD.

EXECUTIVE SHARE OWNERSHIP GUIDELINES

Purpose

The Board of Directors of Freescale Semiconductor, Ltd. (the “Company”) believes
that select members of the Company’s and its subsidiaries’ Officers should hold
common shares of the Company to further align their interests and actions with
the interests of the Company’s stockholders.

Definitions

For purposes of these Guidelines:

 

  (i) “Covered Person” means each Senior Vice President and the Chief Executive
Officer of the Company.

 

  (ii) “Eligible Equity” means common shares, restricted shares, and restricted
share units of the Company held by the Covered Person and their immediate family
members that would be beneficially owned and reported on Forms 3, 4 and 5.
Eligible Equity does not include stock options, stock appreciation rights or
performance-based restricted shares.

 

  (iii) “Equity Value” means (A) the value of common shares, and (B) 60% of the
value of unvested restricted shares and unvested restricted share units, which
represents the after tax value of those awards.

 

  (iv) “Measurement Date” means January 15th.

 

  (v) “Then-Current Salary” means, as of the applicable Measurement Date, the
current annual base salary of a Covered Person or the annual base salary
approved by the Compensation and Leadership Committee and / or Board of
Directors, if approved and not yet implemented.

Ownership Guidelines

Annually on each Measurement Date after the Transition Period, the Equity Value
held by a Covered Person, as calculated under these Guidelines, must in each
case be equal to or greater than the following “Ownership Threshold”:

 

  •   For each Senior Vice President of the Company, an amount equal to 2X their
Then-Current Salary.

 

  •   For the Company’s Chief Executive Officer, an amount equal to 5X his or
her Then-Current Salary.

Ownership Calculation

The Equity Value will be calculated using the average of the closing price of
Freescale common shares on the last trading day of each month over the twelve
months of the immediately preceding calendar year, as reported by the New York
Stock Exchange.



--------------------------------------------------------------------------------

Transition Period

Covered Persons will have five (5) years from the Measurement Date in 2014, or
from the Measurement Date that is closest to the date the officer becomes a
Covered Person, to reach the required Ownership Threshold (the “Transition
Period”).

On each Measurement Date during the Transition Period, each Covered Person must
hold Eligible Equity with an Equity Value that is equal to or greater than the
Transition Value calculated as a percentage of the Covered Person’s Ownership
Threshold as set forth in the table below:

 

Applicable Measurement Date during Transition Period

   Transition Value (%
of the Ownership
Threshold)     Retention Ratio if
Transition Value
not met  

End of First Year

     60 %      25 % 

End of Second Year

     70 %      50 % 

End of Third Year

     80 %      75 % 

End of Fourth Year

     90 %      100 % 

End of Fifth Year

     100 %      100 % 

If the Transition Value is not met on the applicable Measurement Date, the
Covered Person will be subject to the Retention Ratio set forth in the table
above until the next Measurement Date. While subject to the Retention Ratio, the
Covered Person must retain (i) all common shares owned on such Measurement Date,
(ii) the common shares received under restricted shares, restricted share units
and performance restricted share units that will vest before the immediately
following Measurement Date (excluding common shares sold for tax withholding
obligations and associated broker fees due as a result of such vesting)
multiplied by the Retention Ratio set forth in the table above and (iii) any
common shares acquired as a result of the exercise of vested stock options
(excluding common shares sold for tax withholding obligations and associated
broker fees due as a result of such exercise) multiplied by the Retention Ratio
set forth in the table above.

All Rule 10b5-1 Plans entered into by a Covered Person during the Transition
Period shall be subject to the Retention Ratio as applicable. Each Covered
Person will be notified by the Compensation and Leadership Committee or its
delegate as soon as practicable after each Measurement Date of their Equity
Value and any Retention Ratio or other restrictions applicable under these
Ownership Guidelines.

Administration

The Compensation and Leadership Committee will evaluate Equity Values under
these Ownership Guidelines on a periodic basis. In circumstances where these
Ownership Guidelines place a severe hardship on a Covered Person as determined
in the sole discretion of the Compensation and Leadership Committee, the
Compensation and Leadership Committee, may, in their sole discretion, extend the
Transition Period for any Covered Person (other than the Chief Executive
Officer).



--------------------------------------------------------------------------------

Failure to comply with these Ownership Guidelines can result in disciplinary
action. If a previously compliant Covered Person becomes non-compliant for any
reason on a Measurement Date, they will be prohibited from making any
dispositions and subject to a Retention Ratio of 100% until they again achieve
the required Ownership Threshold on a subsequent Measurement Date.